DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
All information disclosure statements were submitted prior to the first action and are incompliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, they have been considered. 






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6, 8, 12-15, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 3 and 12 recite carrying out “sub-scheduling stages in parallel” and claims 4 and 13 recite carrying out scheduling first for higher priority memory requests in the sub-scheduling stages.  The specification does not appear to describe any sub-scheduling stages or any scheduling operations which could be broken into subparts of any kind and therefore cannot describe how the inventor intends to achieve the claimed function of the recited sub-stages.  “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.”  MPEP § 2161.01(I).    
All dependent claims are rejected as containing the limitations of the claims from which they depend. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
All independent claims substantially recite: “A memory access controlling device/method in a parallel processing system, comprising:”  It is not clear whether this is meant to limit to a memory controller connected to a multiprocessor, or if this language would encompass any device/method in a system with more than one processor and that accesses memory.   See for example page 9 of the specification showing an embodiment in which there are any number of “computing devices” connected to memory controllers across an OCS.  The specification states: “FIG. 1 is a diagram illustrating an example of a parallel processing system according to an example embodiment.” Specification page 8.  Note the embodiment described on page 9 and shown in figure 1 would not generally be described as memory controllers “in a parallel processing system” because the controllers are only connected with the computing devices across an optical circuit switch.  At least because the embodiments in the specification are inconsistent with the plain meaning of the language preamble and the terms are not clearly defined to make clear which interpretation should be used, the breadth of the language in the preamble is ambiguous.  Note that this rejection may be overcome by amending the exact connections that are intended to fall within the claim scope.   See MPEP § 2173.02(I). 
All independent claims recite a “memory access control operation”.  Since “memory data read” and “memory data write” operations  are separately claimed, it is not clear whether the recited memory access control operation can be merely a read or write operation or it the term is meant to recited a different operation.  If the operation is different than a read or write operation it is not clear what operations would be constitute “memory access control operations” because there is no guidance in the specification.  Absent any guidance in the specification and an apparent distinction from common usage of memory access operations (e.g. reads and writes) the recited “memory access control operation” fails to inform those skilled in the art about the scope of this step in the invention with reasonable certainty.  “A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to ‘inform those skilled in the art about the scope of the invention with reasonable certainty.’ . . . The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. . . . However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. . . (claims are given their broadest reasonable interpretation during prosecution ‘to facilitate sharpening and clarifying the claims at the application stage’). . . . The lower threshold is also applied because the patent record is in development and not fixed during examination, and the agency does not rely on it for interpreting claims. . . . (‘Issues of judicial claim construction such as arise after patent issuance, for example during infringement litigation, have no place in prosecution of pending claims before the PTO, when any ambiguity or excessive breadth may be corrected by merely changing the claim.’). . . . During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. . . . (‘[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b).’)”  MPEP § 2173.02(I). This rejection may be overcome by limiting the “memory access control operation” to include specific steps carried out in response to the operation.  
Claims 2 and 10 recite: “a scheduler configured to perform scheduling based on memory access request information received from the header processors such that the header processors have a memory access right in sequential order starting from a header processor selected based on a scheduling result obtained by the scheduling”.  It is not clear what if any scheduling pattern would be required by accessing in sequential order starting from the selected header processor. On its face, this language appears to read on selecting any header processor in any sequence.  This “sequential order” could be read as requiring round robin access and this may be the intended scope, but it is not clear that round robin is required my merely stating the headers have an access right in “sequential” order because sequential does not require any specific sequence (i.e. does not require giving access rights to each individual header processor before giving any processor a second right to access).  
Claims 3 and 12 substantially recite: “the scheduler is configured to perform a plurality of sub-scheduling stages in parallel”.  It is not clear if this refers to temporally overlapping multiple determinations used for a single scheduling operation or if this reads on carrying out parts of multiple different scheduling stages together. 
Claim 6 recites: “store grant information derived as a result of performing the scheduling in a read first in, first out (FIFO) queue and a write FIFO queue, and read and process the grant information from the read FIFO queue and the write FIFO queue in sequential order based on a priority.”  This language appears to recite both a sequential order and an order based on priority.  It is not clear whether this language refers to 1. any sequence that is based on a priority or 2. sequential meaning in the order received where the order received is the priority.  It is noted that the second interpretation is consistent with the FIFO buffers, but the claim also recites storing grant information derived as a result of scheduling in the FIFO which could be construed to mean reordering before the FIFO.  Since there are two inconstant interpretations, the claim language is indefinite.   
All dependent claims are rejected as containing the limitations of the claims from which they depend.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (Demonstration of 100 Gbps optical packet switching using header processor based on 48-bit longest prefix matching, 2015)  and Nachimuthu1 (US 2018/0024957).
1. A memory access controlling device in a parallel processing system, comprising: 
an optical transceiver configured to receive an optical signal comprising a memory access frame from an optical circuit switch (OCS); (Note that figure 1 of the specification showing computing devices connected to memories across an OCS is described as a “diagram illustrating an example of a parallel processing system” specification at 8 where figure 1 is further described as showing “computing devices 110 and memory access controlling devices 130 are connected through an optical circuit switch (OCS) 120 in a disaggregated data center” specification at 9.  Furukawa teaches: “The biggest challenge is reducing as much network operation loads as possible by leveraging the high-speed and low-power mechanism of optical packet switching (OPS) networks. Research and development on OPS have been carried out to achieve higher switching performance and more energy efficiency in the Internet [2–5]. Furukawa et al. [2] have succeeded in developing the OPS function in their optical packet and circuit integrated (OPCI) nodes.  This OPCI node is mainly equipped with a 4×4 OPS system to forward 100Gbps optical packets and a ROADM system to insert or drop 100Gbps optical packets and 10Gbps Optical Transport Network (OTN) signals for circuit switching, each of whose wavelength is arbitrary in C-band. IP packets are encapsulated on the optical packets and OTN frames.” Furukawa page 483, second column, last full paragraph.  “Since minimum 100Gbps optical packet is 80-byte long and 64-byte 10 gigabit (10 Gb) Ethernet frame has 8-bit preamble and 12-bit inter-frame gap, the frequency is practically sufficient for the wire-rate processing” Furukawa page 485, first column, second paragraph.  “Figure 3b is the diagram of the OPCI node and especially shows the detail of the OPS system. In the OPS system, a 100-Gbps optical packet transponder (OP-transponder) encapsulates incoming 10Gb Ethernet frames from a client network into 100Gbps optical packets.” Furukawa page 485, second column, second paragraph.
The previously cited art fails to teach a transceiver receiving the optical signal from an from an OCS. 
Nachimuthu teaches: “Sled 1004 may also include dual-mode optical network interface circuitry 1026. Dual-mode optical network interface circuitry 1026 may generally comprise circuitry that is capable of communicating over optical signaling media according to each of multiple link-layer protocols supported by dual-mode optical switching infrastructure 914 of FIG. 9. In some embodiments, dual-mode optical network interface circuitry 1026 may be capable both of Ethernet protocol communications and of communications according to a second, high-performance protocol. In various embodiments, dual-mode optical network interface circuitry 1026 may include one or more optical transceiver modules 1027, each of which may be capable of transmitting and receiving optical signals over each of one or more optical channels.” Nachimuthu paragraph 0044.  Dual-mode optical network interface circuitry 1026 may communicate with the physical resources 1005 of sled 1004 via electrical signaling media 1028.” Nachimuthu paragraph 0045.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Nachimuthu before the effective filing date because using a tranciever for received optical signals allows storage of data transmitted on the faster optical network onto non-optical media (e.g. common RAM).) a memory access controller configured to perform a scheduling operation and a memory access control operation based on the memory access frame, (With respect to claim interpretation, note that this section of the claim recites a “memory access control operation” while the claim language below recites, separately a “memory data read or memory data write”.  The recited “memory access control operation” is not defined and appears based on claim language to be different than a read or write operation.  No specific example of the memory access control operation is found in the specification.  Based on the foregoing, sending or routing of data to a memory device reads on a “memory access control operation”.  Furukawa teaches: “To be more precise, the same routing mechanism as the Internet is applicable to the OPS network (Fig. 1) if an IP address is assigned as the destination address of an optical packet and the optical packet address search is simply executed by the same matching process as electronic routers do.” Furukawa page 484, first column, first paragraph.  “As a result of header processing at OPS core, optical packets are forwarded to adequate OPS edges. An OPS egress edge takes out arriving optical packets and changes into Ethernet frames, individually. Those packets are once again forwarded to receiving end hosts based on IP addresses or MAC addresses.”  Furukawa page 482.  “At each transit node, optical packet header processing determines the output port of incoming optical packets by exact matching of OP-DAs in order to forward optical packets to a final destination node.”  Furukawa page 484, first column, second paragraph.  Accessing memory itself is addressed below over the combination of references.) and transmit a memory processing instruction and memory address information to a memory controller; and the memory controller configured to perform at least one of memory data read or memory data write based on the memory processing instruction and the memory address information, (Nachimuthu1 (US 2018/0024957) teaches: “As shown in FIG. 4, data center 400 may feature an optical fabric 412. Optical fabric 412 may generally comprise a combination of optical signaling media (such as optical cabling) and optical switching infrastructure via which any particular sled in data center 400 can send signals to (and receive signals from) each of the other sleds in data center 400.”  Nachimuthu paragraph 0034.  “As shown in FIG. 7, sled 704 may comprise a set of physical resources 705, as well as an MPCM 716 designed to couple with a counterpart MPCM when sled 704 is inserted into a sled space such as any of sled spaces 603-1 to 603-5 of FIG. 6.” Nachimuthu paragraph 0038.  “This may generally establish optical connectivity between optical cabling of the sled and dual-mode optical network interface circuitry 1026, via each of a set of optical channels 1025. Dual-mode optical network interface circuitry 1026 may communicate with the physical resources 1005 of sled 1004 via electrical signaling media 1028.” Nachimuthu paragraph 0045. “The optical infrastructure allows for compute resources on one sled to utilize remote accelerator/FPGA, memory, and/or storage resources that are disaggregated on a sled located on the same rack or any other rack in the data center.” Nachimuthu paragraph 0048.  “The memory controller 1236 may receive read requests and memory address(es) to read data from memory, e.g. the physical memory resources 1205-3. Data may be read from the physical memory resources 1205-3 of the memory expander sled 1218. The memory controller 1236 may provide the data to the cores 1207 once it is read from memory, for example. Further, the memory controller 1236 may also receive write requests, memory address(es) and associated data to write to the physical memory resources 1205-3 of the memory expander sled 1218.”  Nachimuthu1, paragraph 0054.) wherein the memory access controller comprises a plurality of header processors, and is configured to control memory processing instructions to be performed in sequential order based on connection information between each of the header processors and a target memory.  (“As a result of header processing at OPS core, optical packets are forwarded to adequate OPS edges. An OPS egress edge takes out arriving optical packets and changes into Ethernet frames, individually. Those packets are once again forwarded to receiving end hosts based on IP addresses or MAC addresses.”  Furukawa page 485.)
9. A memory access controlling method in a parallel processing system, comprising: 
receiving an optical signal comprising a memory access frame from an optical circuit switch (OCS) through an optical transceiver; performing, by a memory access controller, a scheduling operation and a memory access control operation based on the memory access frame, and transmitting a memory processing instruction and memory address information to a memory controller; performing, by the memory controller, a memory access operation comprising at least one of memory data read or memory data write based on the memory processing instruction and the memory address information; (See rejection of claim 1.) and transmitting resultant data obtained by the memory access operation to the OCS through the optical transceiver, (This language is noted as being different than the language of claims 1, but reads on the art cited in the rejection of claim 1.) wherein the memory access controller comprises a plurality of header processors, and is configured to control memory processing instructions to be performed in sequential order based on connection information between each of the header processors and a target memory. (See rejection of claim 1.)
Claims 2-6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa, Nachimuthu1, and Li (A Novel Fiber Delay Line Buffering Architecture for Optical Packet Switching, 2005)
2. The memory access controlling device of claim 1, wherein the memory access controller further comprises: 
a scheduler configured to perform scheduling based on memory access request information received from the header processors such that the header processors have a memory access right in sequential order starting from a header processor selected based on a scheduling result obtained by the scheduling, (With respect to claim interpretation, note that “access right in sequential order” reads on any sequence and is not read as requiring round robin type access.  “In one optical path, a λ1 payload including a route header is extracted from the input optical packet by a band-pass filter (BPF) and input into the header processor. In other optical path, the optical packet is delayed by a fiber delay line and input into a 4 × 4 SOA optical switch.” Furukawa page 486, last paragraph, continued onto 487.  “On the other hand, in OPS system, since the fiber-delay-line-based optical buffers cannot give the arbitrary storing time [11], the header processing time should be deterministic. As shown in Fig. 5, the fiber delay line gives optical packets appropriate delay time which is almost the same as the header processing time. Here, while monitoring the waveform of the optical packets output from the switch at the oscilloscope, the input timing of both optical packets and control signals to the optical switch is calibrated by changing the length of the fiber delay line.” Furukawa page 488, first column, first paragraph. See also figures 5 and 6 and accompanying description showing in detail how scheduling is performed by the headers.
Furukawa does not clearly state that the packet timing is scheduled.
Li teaches: “in Section II, we review the characteristics of feed-forward and feedback buffering schemes and describe the proposed switch architecture and present our scheduling algorithms.” Li page 2809.  “Due to the lack of optical random access memory, optical fiber delay line (FDL) is currently the only way to implement optical buffering.”  Li Abstract.  “A fiber delay line is just a fixed-length fiber. Once a packet enters it, the packet will emerge from the other side after a fixed time.” Li page 2809, first column, second paragraph. “In the feed-forward method, the packets are fed into fiber delay lines of different lengths to resolve contention. Once a packet comes out of the FDL, it has to be switched out from the output port and has no chance to stay inside the switch any longer. In the feedback method, recirculation buffers are introduced for contention resolution. Because of this, the architecture leads to larger switch fabric and more crosstalk. Moreover, in the feedback method, a packet may recirculate in the switch several times when there is high contention for output ports. Because of this, the signal could suffer from significant power loss and noise. So a feed-forward architecture may be preferred in practice [2], [16]. However, feedback architecture allows packet priority routing since a lower-priority packet can be preempted by being sent into another loop. This feature is important to provide QoS in optical networks.” Li page 2809, second column, next to last paragraph. See also Li figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Li because scheduling in this way allows packet priority routing in optical networks.) and transmit the scheduling result to a read/write (R/W) connector and the head processors; and the R/W connector configured to connect the header processors to memory read and write paths based on the scheduling result received from the scheduler. (See Furukawa figure 3b showing the header processor both sending and receiving signals from the 4x4 switch and Li figure 1 showing the corresponding switch in that reference.  Note that the “R/W connector” is not limited to be structurally connected to any storage device.  Note also that sending packets or data in order necessarily transmits the schedule of packets written in order of receipt.)
3. The memory access controlling device of claim 2, wherein 
the scheduler is configured to perform a plurality of sub-scheduling stages in parallel.  (See Furukawa figure 8 showing both the optical delay and 4x4 switch (as well as the 4x4 switch performing the “sub-scheduling stages” of buffering and routing multiple packets in parallel.)
4. The memory access controlling device of claim 3, wherein, 
in the sub-scheduling stages, the scheduling is performed based on priority information of memory access requests. (Performing secluding “based on priority” without limiting to any specific priority implies but does not require any specific structure or steps to be performed.  See MPEP §§ 2111.04 and 2103. Note also that carrying out operations in the order items are received is “based on priority”.  See Furukawa figure 8.)
5. The memory access controlling device of claim 3, wherein 
the scheduler is configured to perform, in parallel, scheduling for a memory read request from the header processors and scheduling for a memory write request from the header processors.  (With respect to claim interpretation, note that “scheduling for . . .” does not limit to a particular structure or require steps to be performed.  See MPEP §§ 2103 and 2111.04.  Note also that Furukawa is teaching routing of data and Nachimuthu, cited in the rejection of claim 1 teaches reading and writing based on signals from an optical network.)
6. The memory access controlling device of claim 3, wherein the scheduler is configured to: 
store grant information derived as a result of performing the scheduling in a read first in, first out (FIFO) queue and a write FIFO queue, and read and process the grant information from the read FIFO queue and the write FIFO queue in sequential order based on a priority.  (With respect to claim interpretation, the recited “grant information derived as a result of performing the scheduling” reads on data and addresses put into (and received from) an FIFO queue in a given order.  Furukawa teaches: “The header processing works with 161MHzfrequency. Since minimum 100Gbps optical packet is 80-byte long and 64-byte 10 gigabit (10 Gb) Ethernet frame has 8-bit preamble and 12-bit inter-frame gap, the frequency is practically sufficient for the wire-rate processing. The header processing works with the deterministic latency with<700 ns. The deterministic latency is essential to switch optical packets because OPS systems do not have any optical memories; in other words, only optical-fiber-delay-line buffers are used for buffering.”  Furukawa page 485, first column, second paragraph.
Furukawa does not expressly teach scheduling using an FIFO queue.
Li teaches: “Due to the lack of optical random access memory, optical fiber delay line (FDL) is currently the only way to implement optical buffering.”  Li Abstract.  “A fiber delay line is just a fixed-length fiber. Once a packet enters it, the packet will emerge from the other side after a fixed time.” Li page 2809, first column, second paragraph. “In the feed-forward method, the packets are fed into fiber delay lines of different lengths to resolve contention. Once a packet comes out of the FDL, it has to be switched out from the output port and has no chance to stay inside the switch any longer. In the feedback method, recirculation buffers are introduced for contention resolution. Because of this, the architecture leads to larger switch fabric and more crosstalk. Moreover, in the feedback method, a packet may recirculate in the switch several times when there is high contention for output ports. Because of this, the signal could suffer from significant power loss and noise. So a feed-forward architecture may be preferred in practice [2], [16]. However, feedback architecture allows packet priority routing since a lower-priority packet can be preempted by being sent into another loop. This feature is important to provide QoS in optical networks.” Li page 2809, second column, next to last paragraph.  Note that the feed forward lines operate as a FIFO and together with the feedback lines carry out scheduling.  Note also that data forwarded from both lines use optical fiber which transmits data “first in first out”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Li because using a queue in this way allows packet priority routing in optical networks.)
10. The memory access controlling method of claim 9, further comprising: 
performing, by a scheduler, scheduling based on memory access request information received from the header processors such that the header processors have a memory access right in sequential order starting from a header processor selected based on a scheduling result obtained by the scheduling, and transmitting the scheduling result to a read/write (R/W) connector and the head processors. (See rejection of claim 2.)
11. The memory access controlling method of claim 10, further comprising 
connecting, by the R/W connector, the header processors to memory read and write paths based on the scheduling result received from the scheduler. (See rejection of claim 2.)
12. The memory access controlling method of claim 10, wherein 
the scheduler is configured to perform two or more sub-scheduling stages in parallel. (See rejection of claim 3.)
13. The memory access controlling method of claim 12, wherein, 
in the sub-scheduling stages, the scheduling is performed first for a memory access request with a highest priority based on priority information. (See rejection of claim 4. (Note that the order in which commands are received reads on “priority information”.))
14. The memory access controlling method of claim 12, wherein 
the scheduler is configured to perform, in parallel, scheduling for a memory read request from the header processors and scheduling for a memory write request from the header processors. (See rejection of claim 5.)
15. The memory access controlling method of claim 12, wherein 
the scheduler is configured to select an instruction with a highest priority from among results of the scheduling performed in parallel such that the selected instruction is to be processed first.  (See rejection of claim 6.  Note that arrival time can dictate priority in the cited art.)
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa, Nachimuthu1, Li, and  Wen (US 2017/0339147)
7. The memory access controlling device of claim 2, wherein the scheduler is configured to: 
transmit path information based on the scheduling result to the R/W connector; and after setting of a path between a target header processor and the memory controller is completed, transmit a grant signal to the target header processor.  (“Figure 5 shows the diagram of the header processor and optical paths of optical packets. An incoming optical packet is duplicated by a 3-dB coupler. In one optical path, a λ1 payload including a route header is extracted from the input optical packet by a band-pass filter (BPF) and input into the header processor.” Furukawa age 486, second column, last paragraph.   Nachimuthu1 teaches: “In some embodiments, the memory interface 1234 may communicate information and data including packets using a transaction protocol. The transaction protocol may enable transaction-based data transfers using the high speed interconnect 1251. For example, the high speed interconnect may support a Quick-Path Interconnect transaction protocol that may employ packet-based transfers using a multi-layer protocol architecture.”  Nachimutyu paragraph 0060.  See also Nachimutyu figure 12.  
The previously cited art does not teach transmitting a grant signal (to a sender) after setting a path (to a receiver).   
Wen teaches: “the method including: i. sending, by a user, a nomadic service request to an Authentication, . . . [0009] Authorization and Accounting (AAA) server to determine whether the nomadic service request is allowed; . . . determining and configuring, by the SDN controller, a network delivery path between the user and the service module based upon a path establishment request and a position of the service module”  Wen paragraphs 0008-0009.  “The AAA server sends a delivery path establishment request message to the SDN controller.”  Wen, paragraph 0056.  “he AAA server will send a delivery path establishment request message to the SDN controller to request for a delivery path for the nomadic service. In this embodiment, the path establishment request message includes information about two endpoints” Wen paragraph 0057.  “The SDN controller establishes the delivery path.”  Wen paragraph 0072.  “[0074] Its S29. The SDN controller sends a path establishment acknowledgement message (Path-Establish-Ack) to the AAA server after establishing the delivery path successfully. . . . [0075] S2A. The AAA server sends an Access Accept message to the nomadic service portal server. . . . [0076] S2B. The nomadic server a reply message to the nomadic service request to the user 1-3.” Wen paragraphs 0074-0076. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Wen as an instance of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; The prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement” (the improvement being the ability to communicate with the end device at a previously unknown location, as well as the device being ready to communicate when a subsequent message is sent across the network).  The prior art contained a known technique that is applicable to the base device (method, or product) (the method of Wen is applicable to the base device, which is also a communication network communicating with endpoints (devices)). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system (one of ordinary skill in the art would have recognized that applying the technique of Wen would have yielded predictable results and resulted in an improved system). See MPEP § 2143(I)(D).)
16. The memory access controlling method of claim 10, wherein 
the scheduler is configured to transmit path information based on the scheduling result to the R/W connector, and transmit a grant signal to a target header processor after path setting is completed. (See rejection of claim 7.)
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa, Nachimuthu1, Li, and Fetik (US 2014/0020083)
8. The memory access controlling device of claim 4, wherein 
respective priorities of the memory access requests comprised in the priority information are defined based on at least two of a memory-intensive application, a central processing unit (CPU)-intensive application, memory read, or memory write.  (The previously cited art does not teach scheduling based on two of the four above listed parameters.
Fetik teaches: “The scheduling component has the requirement to balance the prioritization of read-write access and related top priority activities, versus secondary activities such as detecting and analyzing anomalies in the access request stream (followed by sending Warning messages to the update server), versus tertiary activities such as normal update server polling, software management, and disk maintenance actions, versus background activities such as disk scanning (malware, arbitrary strings, etc.).”  Fetik paragraph 0377.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Fetik because preferentially scheduling reads and writes avoids delays from the perspective of the user (i.e. stops a computer from pausing while it is being used).)
17. The memory access controlling method of claim 13, wherein 
the priority information is defined based on at least two of a memory-intensive application, a central processing unit (CPU)-intensive application, memory read, or memory write. (See rejection of claim 8.)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
EXECUTING MEMORY ACCESS WHILE PERFORMING TASK SWITCHING
US 20180081709 A1
"[0052] When the precedent read request is issued, the route from the processor 21A to the big data memory 13D via the optical circuit switch 30 has not been established and a precedent transaction, e.g. local memory access, is being conducted by the processor 21A (refer to the reference sign (0) in FIG. 7).

[0053] As shown with the reference sign (1) in FIGS. 6 and 7, the processor 21A sends a command of the precedent read request to the big data memory controller 11D of the big data memory unit 10D via the processor 21D through the electrical SMP link LS. At the same time, the processor 21A sends a routing command to the optical circuit switch 30 through the optical circuit switch control link LC so as to establish the optical memory link LO between the processor 21A and the big data memory 13D.

[0054] Here, the routing command is sent “at the same time” (e.g., concurrently, immediately after, or immediately before) in order to change routings as quickly as possible, however the timing of sending the routing command is not limited thereto.

[0055] Then, as shown with the reference sign (2) in FIGS. 6 and 7, the big data memory controller 11D reads data from the big data memory 13D according to the precedent read request command and sends the read data to the processor 21A through the processor 21D and the electrical SMP link LS." paragraphs 0053-0055.Less...
TECHNIQUES TO CONFIGURE PHYSICAL COMPUTE RESOURCES FOR WORKLOADS VIA CIRCUIT SWITCHING
US 20180026908 A1
"n embodiments, the physical compute resource 1305-2 may include any number of processing units having a number of cores, e.g. two, four, eight, sixteen, thirty-two, etc., which may each be capable of processing one or more tasks or instructions of a workload. The processing units may also include a memory controller and an I/O controller. The memory controller may control and process read and write requests for memory and the processing unit. Further, the I/O controller may control I/O operations for various buses and interfaces and the processing unit." paragraph 0064.
MEMORY ACCESS BROKER SYSTEM WITH APPLICATION-CONTROLLED EARLY WRITE ACKNOWLEDGMENT SUPPORT
US 20190114284 A1
"An additional added feature and advantage over the current state of the art is provided by using the memory access broker system within various computing architectures such as, for example, in a disaggregated memory system. For example, in the disaggregated memory system, the memory mediums reside in different physical server trays, are interconnected via low-latency, high-speed interconnects (e.g. optical circuits and switches) to the CPUs and DMAs, and have significantly longer access delays than local memory. While the interconnect can, in theory, be configured to provide lossless communication channels, the devices along the memory access path may unexpectedly fail or stall. Thus, the memory access broker device, as described herein, enables the disaggregated memory system to prevent devices along the memory access path from unexpectedly failing or stalling." paragraph 0023.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139